FILED
                                                                                                       SEP 2 0 2010
                                          UNITED STATES DISTRICT COURT                          Clerk, U.S. District & Bankruptcy
                                          FOR THE DISTRICT OF COLUMBIA                         Courts for the District of Columbia

                                                          )
            Karen F. Long,                                )
                                                          )
                   Plaintiff,                             )
                                                          )
                           v.                             )        Civil Action No.           10 1581
                                                          )
            Gary Locke,                                   )
                                                          )
                   Defendant.                             )
                                                          )


                                               MEMORANDUM OPINION

                   This matter is before the Court on its initial review of plaintiff s pro se complaint and

            application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

            application and dismiss the case because the complaint fails to meet the minimal pleading

            requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

                   Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

            656 F. Supp. 237,239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

            complaints to contain "( 1) a short and plain statement of the grounds for the court's jurisdiction

            [and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

            Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355

            F.3d 661,668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

            notice of the claim being asserted so that they can prepare a responsive answer and an adequate

            defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

            F.R.D. 497,498 (D.D.C. 1977).




       /'

/)')
       Plaintiff, a resident of Oxon Hill, Maryland, sues the Secretary of Commerce. The

complaint, consisting of disjointed phrases, fails to provide any notice of a claim. A separate

Order of dismissal accompanies this Memorand




                                                      tates District Judge
Date: SeptembJ!t, 2010




                                                 2